Citation Nr: 0007385	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-47 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left leg and ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1970.

The appeal arises from the September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, denying service connection for a 
disorder of the ankles and legs.  Also appealed from that 
decision was the denial of a claim for service connection for 
a heart condition, in which the RO determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim.  At a hearing before the undersigned 
Board member at the RO in September 1998, the veteran 
withdrew the appeal of his claim for entitlement to service 
connection for a heart condition.  Also at that hearing, the 
veteran clarified that he was only claiming entitlement to 
service connection for a disorder of the left leg and ankle, 
not for both legs and ankles.  

In the course of appeal the veteran testified at a hearing 
before a hearing officer at the RO in November 1996, and at 
the above-noted September 1998 hearing before the undersigned 
Board member.  Transcripts of both those hearings are 
contained within the claims folder.   


REMAND

The veteran's service Form DD214 and service personnel 
records indicate that the veteran served as an anti-tank 
assault man with the Marine Corps in Vietnam, and that he 
received awards and medals including a Vietnam Service Medal 
with Silver Star, a Presidential Unit Citation, a Combat 
Action Ribbon, a Vietnam Cross of Gallantry with Palm, and a 
Purple Heart.  

Service medical records include a September 1968 record of 
treatment for a sprained ankle, treated with dressing and two 
days of light duty.  Service medical records contain no 
reference to whether it was the right or left ankle which was 
sprained.  On a service department examination in June 1969, 
clinical findings included multiple small scars involving 
both shins.  A July 1969 notation informs that a replacement 
health record was then opened for the veteran because old 
records were lost.  On examination prior to discharge from 
service in August 1970, no disorder of the left leg or ankle 
was identified. 

At an RO hearing in November 1996, the veteran testified that 
he injured his left ankle in service when the truck he was in 
was blown up.  He testified that he was treated after the 
injury for two to three weeks at a field hospital at 'Quang 
Trigger' (sic) in Vietnam.  He explained that treatment 
included snapping the ankle back into place and use of a 
temporary cast.  

At a hearing before the undersigned Board member in September 
1998, the veteran testified that in service in Vietnam he 
suffered injury to the left ankle in the spring or summer of 
1968 while on a convoy as a combat Marine.  He testified that 
he was riding in the back of a two-and-a-half ton truck that 
was at the front of a convoy when the truck hit an anti-tank 
mine and was blown into the air, killing everyone in the 
truck but himself and one other soldier in the back of the 
truck.  He testified that he injured the ankle upon landing, 
with fracture of the ankle, and was within an hour evacuated 
by helicopter to a Navy ship.  He testified that he was 
treated with a temporary cast and kept aboard ship for five 
to six weeks.  He testified that after six weeks he was 
limping but able to walk, and was returned to Vietnam.  He 
added that he was awarded the Purple Heart for this left leg 
and ankle injury.  He testified that he had difficulties with 
the ankle since that time, though he did not thereafter 
complain of the ankle in service because, in effect, he had 
to be tough because he was a Marine.  He testified that post 
service he was treated in the mid 1970's for his left ankle 
at the Kings County Hospital on Clarkson Avenue in Brooklyn, 
New York.  He testified that he did not recall being 
otherwise treated for the disorder.  He did testify that in 
the course of hospitalization at a VA facility in the early 
1980's for a heart condition, he was also treated for his 
left leg.  He testified that since the accident he has had 
swelling and pain in the left ankle extending into the leg.  
He added that these have grown worse over the years.  He 
testified that though he had never been examined by the VA 
for his left ankle and leg disorder in winter, the disorder 
was much worse in winter.

Post service VA medical records within the claims folder 
include no record of treatment for a left ankle disorder.  
 
A VA hospitalization record in October 1984 for treatment of 
a heart condition includes a notation that the veteran 
complained of left knee pain and was seen by an orthopedist 
for that complaint.  

At a July 1995 VA examination of the veteran's left leg and 
ankle, the veteran's history was noted of being thrown from a 
truck by an anti-tank mine in Vietnam in service in 1968.  At 
the examination, the veteran complained of pain and at times 
swelling in the left leg and occasionally stiffness and 
soreness in the left ankle. Range of motion of the left ankle 
was to 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  Range of motion of the right ankle was the same as 
that of the left.  The examiner found no swelling in the left 
or right ankles or legs, and no surgical scars of the left 
ankle or left leg.  X-rays of the left tibia and fibula 
showed no fracture or dislocation and no periosteal reaction.  
A negative X-ray was assessed.  

The RO in November 1996 requested service hospitalization 
records from the Naval hospital at Camp Lejeune, North 
Carolina.  The Naval hospital responded in December 1996 that 
there was no information about the veteran at that facility. 

At a December 1996 VA examination of the veteran's left 
ankle, a history was noted of the veteran being injured in 
Vietnam with fracture and dislocation of the left ankle, and 
treatment with casting for a possible hairline fracture.  At 
the examination, the veteran complained of limping and 
occasional swelling and pain.  The examiner found no evidence 
of swelling  and no deformity.  Ranges of motion at the left 
ankle were from 0 to 40 degrees dorsiflexion, from 0 to 40 
degrees plantar flexion, and inversion and eversion motions 
within normal limits.  The veteran was able to walk on 
tiptoes and heels.  

A VA general examination report from September 1998 is 
unintelligible because that record contains responses to 
medical questions but not the questions themselves.  

The veteran failed to report for a VA examination of his 
joints scheduled in September 1998.  However, at a September 
1999 report of contact, the veteran informed that he was 
willing to report for all necessary examinations.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).  In this case, the veteran has testified to 
incurrence of a left leg and ankle disorder in the course of 
service in Vietnam.  Hence the second Caluza requirement for 
a well-grounded claim is met.  However, the first and third 
Caluza requirements for a well-grounded claim have not yet 
been met because the veteran has presented no medical 
evidence of a current left leg and ankle disorder and no 
medical evidence or opinion causally linking such a current 
left leg and ankle disorder to the veteran's period of 
service.  

Although the claim is not yet well grounded, the veteran has 
referred the VA to private medical records which may be 
supportive of his claim, specifically records of treatment 
for his left ankle in the mid 1970's at the Kings County 
Hospital on Clarkson Avenue in Brooklyn, New York.  The RO 
has not attempted to obtain these records.  In Robinette v. 
Brown, 8 Vet. App. 69 (1995), the Court held that the VA's 
duty to assist the claimant includes, in appropriate 
circumstances, the gathering of relevant evidence indicated 
by the claimant to be supportive of a claim.  The Board 
cannot reach the issue of well-groundedness before an attempt 
is made to obtain these records.  Accordingly, remand is in 
order.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should obtain appropriate 
authorization and release from the 
veteran, and therewith request from the 
Kings County Hospital on Clarkson Avenue 
in Brooklyn, New York, any records of 
treatment of the veteran in the 1970's.  
All records and responses received should 
be associated  with the claims folder. 

The RO should also obtain the numbered 
questions corresponding to the numbered 
answers within the claims folder for a VA 
general examination in September 1998.  
The questions and answers should then be 
reformatted into one intelligible 
examination report.  

2.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
left leg and ankle disorder.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




